Citation Nr: 0126857	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  95-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for cutaneous 
mastocytosis with urticaria pigmentosa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1983 to 
June 1994.  She was separated with severance pay due to her 
urticaria pigmentosa pursuant to the findings and 
recommendations of a Physical Evaluation Board.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota which granted service 
connection for a skin condition diagnosed as urticaria 
pigmentosa, and assigned a 10 percent evaluation therefor, 
effective the day after the veteran's separation from service 
in June 1994.  In December 1994, she disagreed with the 
assigned percentage.  In August 1995, service connection for 
cutaneous mastocytosis was recognized, but it was included 
within the urticaria pigmentosa rating and the 10 percent 
evaluation for the disability remained in place.  This case 
was remanded by the Board in February 1997 for further 
development.  The case was transferred to the Regional Office 
(RO) in Atlanta, Georgia, in August 1997 due to the veteran's 
move to that jurisdiction.

While the case was in remand status, the RO, in a May 2001 
rating decision, increased the evaluation assigned the 
veteran's service-connected skin condition to 30 percent 
disabling, as of the initial date of the award in 1994.  The 
veteran has not withdrawn her appeal as to the appropriate 
initial rating for her skin disability; this claim therefore 
remains before the Board for review.  See AB v. Brown, 6 Vet. 
App. 35 (1993). 

The record reflects that the veteran, in February 1995, 
expressed disagreement with that portion of the October 1994 
rating decision which denied entitlement to service 
connection for thoracic and cervical spine disabilities.  
Service connection for thoracic and cervical spine 
disabilities was thereafter granted in August 1995.  Those 
matters are therefore not before the Board at this time.  See 
generally, Grantham v. Brown, 114 F.3d 1156 (1997).
The Board lastly notes that the Board remand of February 1997 
noted that the veteran has claimed entitlement service 
connection for systemic mastocytosis and a total rating based 
on unemployability due to service-connected disabilities.  
The claim for service connection for systemic mastocytosis 
was denied in a rating action of May 2001.  No disagreement 
with that denial is record and therefore the issue is not 
before the Board.  The noted claim for a total disability 
rating due to service connected disabilities (she has four) 
has not, as yet, been the subject of an initial rating.  This 
still unadjudicated claim is not apparently intertwined with 
the issue on appeal and it is referred to the RO for 
necessary appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal is currently or record. 

2.  The veteran's service-connected cutaneous mastocytosis 
with urticaria pigmentosa can affect the veteran's entire 
skin surface and produce a skin appearance which can be 
exceptionally repugnant.  Simple skin friction produces an 
extreme urticarial response which requires immediate medical 
treatment to reverse.   Nervous and systemic symptoms have 
been reported and medically confirmed, although the presence 
of systemic mastocytosis has not been established.  


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for 
cutaneous mastocytosis with urticaria pigmentosa have been 
approximated.  38 U.S.C.A. § 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.20, 4.88a, 4.118, 
Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her service-connected skin 
condition is productive of blistering, crusting, exfoliation, 
and extreme itching all over, that it involves systemic 
manifestations, and that it is disfiguring.  She argues that 
her disability warrants a 50 percent evaluation.


I.  Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 

Service medical records disclose that the veteran presented 
in September 1992 with skin symptoms which included lesions 
affecting her chest, and that she soon thereafter developed 
vesicles affecting the same area; a diagnosis of urticaria 
pigmentosa was confirmed by a biopsy performed in October 
1992.  The veteran continued to have trouble with urticaria 
and dermatographism.  She developed scattered lesions on her 
abdomen, thighs and arms, with increased lesions after a 
second pregnancy.  On examination by a dermatology consultant 
in January 1994 approximately 20 brown macules and papules 
(measuring roughly three millimeters), primarily affecting 
her torso and proximal lower extremities, were noted.  The 
lesions urticated when scratched.  Several medications had 
been ineffective and her current medication was only 
partially effective.  The diagnosis was urticaria pigmentosa, 
most likely a cutaneous disease.  In a follow-up letter to 
the base physician, the consultant expressed his concern with 
her condition because it was an adult onset eruption which 
could progress to a systemic condition or other even more 
severe problems.  He also raised the possibility that she 
could have a severe attack due to mast cell degranulation 
which could produce severe symptoms; essentially an 
anaphylactic symptom complex.  This could be triggered by 
foods, medications or something as simple as a hot shower or 
Jacuzzi.  Later in January, the base physician noted that a 
severe flare-up could occur, although it was unlikely.  
Because she would require ongoing medical management and 
watching for possible systemic involvement, she was 
considered to be unqualified for military service.  In April 
1994, the veteran presented with increased skin symptoms 
including itching, flushing and headaches.  Physical 
examination disclosed the presence of 40 to 50 small tan 
papules on the torso, as well as a few papules on the legs.  
The service medical records thereafter show continued 
treatment for vesicular lesions affecting the veteran's 
chest, breasts and fingers.  

On VA examination in August 1994, the veteran complained of 
urticaria pigmentosa affecting her stomach, chest and legs, 
which tended to be exacerbated by heat, scratching and 
certain clothing; she indicated that scratching sometimes led 
to blisters.  She also reported a history of impetigo 
affecting her face.  The veteran indicated that the itching 
associated with her skin problems was controlled by 
antihistamines, but she complained of side effects including 
dizziness and fatigue, which she attributed to the medication 
prescribed for urticaria pigmentosa.  On physical 
examination, no current impetigo was found and no specific 
skin rashes were identified, other than those associated with 
urticaria pigmentosa.  Multiple hyperpigmented lesions 
indicative of urticaria pigmentosa were described on the 
veteran's abdomen, thighs and back.  No scabs or crusts were 
noted, but the mottled skin on the veteran's hands was noted.  
The veteran was diagnosed with urticaria pigmentosa, and 
history of untoward side effects to antihistamine 
medications.

In an October 1994 rating decision, service connection for 
urticaria pigmentosa was granted, and it was evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7899-7806.  That same rating decision denied entitlement to 
service connection for impetigo.

Medical records from the Minot, North Dakota U.S. Air Force 
Base for November 1994 to January 1995 indicate that the 
veteran's urticaria pigmentosa was being controlled with 
medication.  In November 1994, the veteran was seen for 
complaints of chest wall pain which tended to worsen with 
respiration; she was evaluated for the possibility of 
noncutaneous mastocytomas.  Extensive diagnostic studies were 
essentially normal, although the possibility of urticarial 
lesions on the pleural surface could not be ruled out. 

In a February 1995 statement, the veteran indicated that her 
urticaria pigmentosa was manifested by extensive lesions with 
blistering, crusting, exfoliation, and extreme itching all 
over.  Her skin disorder affected her stomach, chest, 
breasts, arms, back, neck, face, legs and groin.  She also 
claimed that the skin disorder had become systemic, with the 
symptoms causing chest and breast pain, and she averred that 
a physician had informed her that her urticarial lesions 
could be growing on the inside.  She stated that the lesions 
associated with her disability were a burden on her life and 
produced a marked disfigurement, as they were appearing in 
areas that she could not cover with clothing.  She also 
contended that her urticaria pigmentosa was not controlled by 
medication, and she had quit several jobs because the working 
conditions irritated her rash.  She had developed more 
lesions since the August 1994 examination.

VA treatment reports for February 1995 to April 1995 show 
that the veteran presented in February 1995 with complaints 
of left-sided chest pain.  She was referred to a rheumatology 
consultation, at which time she was diagnosed with chest wall 
pain, and with history of systemic mastocytosis.  A VA 
hospital report for April 1995 notes that the veteran 
presented with very tiny vesicle-like lesions which were 
whitish in color, not hyperemic, and which were not in a 
specific distribution.  Diagnostic testing including bone 
marrow aspiration and chest X-ray studies were negative, and 
the veteran was diagnosed with urticaria pigmentosa versus 
mastocytosis, as well as with non-cardiac left sided chest 
pain of unknown etiology.

On a VA dermatology examination in March 1995, the veteran 
reported experiencing generalized itching since 1993, which 
was not relieved by medication and which was generally worse 
with heat and stress.  She also complained of chest pain, 
which she suggested was due to systemic mastocytosis.  She 
denied any gastrointestinal symptoms, but did complain of 
headaches, dizziness and fatigue, and thought these symptoms 
were due to the antihistamines which she needed to alleviate 
her skin disability.  Physical examination disclosed the 
presence of a non-pigmented papilloma on the right breast as 
well as a light brown macule on the left thigh.  She also 
evidenced bright dermographism on the back with slight 
welting when firmly stroked.  The rest of the veteran's skin 
was essentially negative for abnormalities, with no pigmented 
lesions that resembled urticaria pigmentosa.  Biopsies of the 
papilloma and macule confirmed the diagnosis of urticaria 
pigmentosa/mastocytosis.  The examiner diagnosed the 
veteran's skin condition as diffuse cutaneous mastocytosis, 
stating that the lesions were inconsistent with a diagnosis 
of urticaria pigmentosa because the veteran had no 
significant pigmented lesions.  The examiner also indicated 
that general pruritus and symptomatic dermographism secondary 
to mastocytosis was present.  

The examiner doubted that the veteran's mastocytosis was 
systemic, and specifically concluded that her chest pain was 
unlikely to be due to systemic mastocytosis, in light of 
prior negative diagnostic workups.  The examiner also 
concluded that the veteran's symptoms of headaches, dizziness 
and tiredness were not from the antihistamine medications she 
used, because she experienced no improvement when she ceased 
to use the antihistamines.  The examiner noted that, while he 
doubted that the veteran had systemic mastocytosis, a small 
percentage of those who did have it did  experience headaches 
and fatigue.

In April 1995, the veteran was hospitalized and evaluated 
extensively for her complaints of neck, back, rib and breast 
pain.  Her documented history of urticaria pigmentosa versus 
mastocytosis was noted.  The veteran's musculoskeletal 
complaints were attributed to thoracic muscular ligamentous 
branch/strain with associated secondary post-traumatic 
myofascial pain syndrome involving the upper quarters and 
neck.  Her left sided chest pain was evaluated as non-
cardiac, but no definite etiology could be established.  

The veteran was afforded a VA psychiatric examination in July 
1995, at which time she complained of frequent tension 
headaches, constant left chest pain, dizziness, depression, 
sleep problems and other psychiatric symptoms.  She reported 
that those symptoms began with the onset of her skin 
problems.  The veteran was diagnosed on Axis I as having a 
moderately severe major depressive episode, and her urticaria 
pigmentosa was listed on Axis III as a medical condition 
related to, but not necessary causal to, the depression.  

Service connection for cutaneous mastocytosis was recognized 
in an August 1995 rating decision.  The disability rating 
under Diagnostic Code 7899-7806 was revised to urticaria 
pigmentosa and cutaneous mastocytosis, but the evaluation 
remained 10 percent.  Inter alia, service connection for 
major depression was denied.  The appellant did not disagree 
with any aspect of that rating action.

VA treatment reports for August 1995 and September 1995 show 
that the veteran reported developing no new lesions and 
indicate that her urticaria pigmentosa was considered stable.  
She reported continued left rib cage area pain, but denied 
experiencing any flushing or dizzy spells.  The veteran was 
noted to carry diagnoses of costochondritis and fibrositis.  
In a November 1995 rating decision, service connection for 
costochondritis was granted.

On VA examination in January 1996, the veteran complained of 
inflammation of the left rib cage cartilage with pain 
reaching her breast.  Her symptoms were aggravated by deep 
breathing.  She was diagnosed with costochondritis of the 
left chest.

On file is the report of a February 1999 VA fee basis 
examination, at which time the veteran reported that her skin 
problems were partially controlled by antihistamines, 

but the medications tended to make her extremely drowsy, with 
consequent diminishment of her functional capacity.  The 
course of an eruption of the service connected disability was 
summarized as the development of brownish macular lesions 
diffusely scattered over the skin, which caused intense 
itching upon trauma or exposure to heat, and which then 
tended to blister.  Physical examination of the veteran 
disclosed the presence of a universal paplosquamous eruption 
with slightly elevated pigmented macules, involving the face, 
torso, upper and lower extremities, the pubic area, and on 
the right side of the labia majora.  When the lesions were 
stroked sufficient to cause friction, they turned red and 
after approximately five to ten minutes began to show severe 
urtication and early bulla formation.  Medications were 
administered to alleviate the symptoms provoked on 
examination, and she was provided additional medications for 
home use if necessary.  The examiner noted that he aborted 
the skin reactions described above from taking their full 
course after noting diffuseness and rapid, enormous vascular 
leakage into the skin.  The examiner diagnosed urticaria 
pigmentosa or cutaneous mastocytosis, as well as atopic 
dermatitis manifested by respiratory allergies and skin 
dermatitis by history.


II. Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides the VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A).  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629.

After reviewing the claims files, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation and regulations.  In this 
regard, the Board notes that the veteran was advised of the 
October 1994 rating decision which granted service connection 
for skin disability and which assigned a 10 percent 
evaluation therefor, and that she was issued a Statement of 
the Case (SOC) following her disagreement with the initial 
evaluation assigned that disability in January 1995.  The SOC 
notified her of the issue addressed, the evidence considered, 
the adjudicative actions taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran was also notified of the August 
1995 rating decision which expanded the service connection 
rating to include cutaneous mastocytosis.

The record also shows that all VA, military, and private 
treatment records identified by the veteran have been 
obtained, and that no additional pertinent evidence has been 
identified by the veteran, or is apparently available on 
review of the record.  The Board also notes that the veteran 
has been afforded multiple examinations, tests and studies to 
evaluate the extent and severity of her disability.  The 
Board therefore finds that the record as it stands is 
complete and adequate for appellate review. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7
 
When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  The veteran's service-
connected skin disability is currently rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, which is the code for eczema.  
The rating schedule specifies that, in general, the skin 
disorders listed from code 7807 through 7819 are all to be 
rated as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of the 
manifestations.  Urticaria pigmentosa and/or cutaneous 
mastocytosis are not among the listed skin disabilities in 
the rating schedule.

Under Diagnostic Code 7806, a 50 percent evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  A 30 percent evaluation will be 
assigned for eczema where there is constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent evaluation will be assigned where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area. 38 C.F.R. § 4.118, Diagnostic Code 
7806.

The Board notes that in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) indicated that there was a distinction between 
a veteran's initial dissatisfaction with the initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
The Court noted that the distinction might be important in 
terms of, among other things, determining the evidence that 
could be used to decide whether the original rating on appeal 
was erroneous.  The Court indicated that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.") was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The Court indicated that, at the time 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings. 

A review of the veteran's medical records, including service 
medical records, indicates that the veteran was treated 
during her last two years of service for urticaria pigmentosa 
confirmed by biopsy.  The veteran was discharged from service 
because the development of this dermatological condition 
rendered her unfit for duty.  The possible complications from 
the condition required ongoing medical management and 
monitoring.  

Post-service medical records show that the veteran has 
manifested increasingly severe symptoms associated with her 
service-connected skin disorder, including generalized and 
persistent pruritis, the development of primarily pigmented 
lesions, and dermatographism.  Moreover, while the skin 
disorder is arguably shown to undergo periods of exacerbation 
and remission, as suggested by treatment reports since 
November 1994 and the March 1995 VA examination report, the 
record nevertheless indicates that the veteran's disability 
has progressively worsened to the point where the skin 
manifestations now affect every part of her body.  Moreover, 
the February 1999 examiner, with minimal effort, was able to 
produce severe urtication and bullae formation on the 
veteran's skin.  The examiner demonstrated that mere rubbing 
of the skin (friction) was sufficient to cause a severe 
reaction which required immediate, significant, medical 
treatment to reverse, and which required several days of 
additional medication to prevent ongoing complications.  

In this regard, the Board notes that mastocytosis is defined 
as a group of rare diseases characterized by infiltrates of 
mast (connective tissue) cells.  Dorland's Illustrated 
Medical Dictionary 986 (27th ed. 1988).  Medically, it is 
classified as a disease of the immune system, not just a skin 
disorder, per se.  See 2 Cecil, Textbook of Medicine, § 427 
at 1972-1974 (18th ed. 1988).  Urticaria pigmentosa is the 
most common type of involvement of the skin in mastocytosis.  
Id. at 1972.  Urticaria pigmentosa is defined as a disease 
caused by increased accumulations of mast cells in the skin 
and at times in the lymph nodes, liver, spleen, bones and 
gastrointestinal tract.  See 2 Cecil, Textbook of Medicine, § 
534 at 2335 (18th ed. 1988).  As noted by the dermatologist 
consulted in 1994, if the skin lesions associated with 
urticaria pigmentosa evolve in adulthood, there is a greater 
chance for mast cell infiltration of the organ systems 
referenced above, and the skin lesions persist.  Symptoms 
such as bone pain may occur secondary to infiltrates, and 
patients may experience flushing, palpitations, headache, 
syncope, hypotension, abdominal pain and diarrhea.  

Although the chronic systemic disease has not, despite 
extensive testing, been established to date, the presence of 
acute symptomatic manifestations beyond those which describe 
the skin disorder have been reported and documented over the 
years. The veteran has consistently reported symptoms 
including chest pain, depression, headaches and dizziness.  
While the cause of these symptoms have not been clearly 
established, the March 1995 VA examiner noted that symptoms 
such as headaches and dizziness could be indicative of 
systemic mastocytosis although he did not find evidence to 
establish that the veteran's mastocytosis was systemic at 
that time.  In short, the veteran's symptoms, such as 
headaches and dizziness have not been specifically related to 
mastocytosis, but the examiners have been unable to 
positively attribute them to any other source.  As discussed 
above, the adult onset of the veteran's skin disorder places 
her at greater risk for mast cell infiltration of vital 
organs, and the presence of symptoms associated with such 
systemic involvement has required significant medical 
attention.  Under the circumstances, the presence of such 
systemic and nervous symptoms, even if not clearly 
etiologically related to the mastocytosis, is, for rating 
purposes, quite consistent with the requirement for systemic 
or nervous manifestations within the criteria for a 50 
percent evaluation under the most closely related analogous 
code, that set out for eczema.  

In sum, therefore, the medical evidence on file shows that 
the veteran's disability, which includes pigmented skin 
lesions which affect every part of her body and are easily 
induced to urticate to a severe degree, along with the 
presence of multiple nervous and systemic symptoms support 
assignment of a 50 percent evaluation for the veteran's 
cutaneous mastocytosis with urticaria pigmentosa, with full 
consideration of 38 C.F.R. § 4.118, Diagnostic Code 7806 and 
the additional complications inherent in the veteran's 
condition which render it, medically, much more severe than 
the eczema which is the most closely analogous published 
diagnostic code.

The Board notes that a 50 percent evaluation is the maximum 
schedular evaluation assignable for any disease of the skin, 
other than tuberculosis luposa.  Consideration has therefore 
been given as to whether a higher disability rating is 
available under an alternative diagnostic code for systemic 
involvement associated with the service-connected skin 
disability.  See 38 C.F.R. § 4.7.  The Board points out, 
however, that to the extent there is any systemic 
involvement, such involvement has not been shown to have had 
any organic impact and is minimal at most.  The veteran's 
clear, objective symptoms continue to be primarily, and 
almost exclusively, cutaneous in nature.  None of the 
disorders listed under 38 C.F.R. § 4.88b, which includes the 
immune disorders and a variety of conditions with systemic 
implications, set out rating criteria which are consistent 
with those present here to any significant degree.  The Board 
therefore finds that the appropriate diagnostic code for 
rating the veteran's service-connected skin disorder remains 
38 C.F.R. § 4.118, Diagnostic Code 7806, and that a higher 
evaluation under any other diagnostic code reflecting 
systemic involvement is not warranted.  See Butts v. Brown , 
5 Vet. App. 532, 538 (1993) (assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case.").  

Accordingly, a 50 percent evaluation for the veteran's 
service-connected cutaneous mastocytosis with urticaria 
pigmentosa is warranted.  38 U.S.C.A. § 5107 (West Supp. 
2001).  Moreover, after careful review of the evidence on 
file, the Board concludes that the evidence supports the 
assignment of a 50 percent disability rating for the entire 
period of the instant appeal.  See Fenderson v. West, 12 Vet. 
App. 119, (1999).

 
ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, including 38 C.F.R. 
§ 3.700(a)(3), a 50 percent evaluation for the appellant's 
cutaneous mastocytosis with urticaria pigmentosa is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

